09-0720-ag
         Li v. Holder
                                                                                         BIA
                                                                                    Romig, IJ
                                                                                A 099 026 526
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of December, two thousand nine.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                           Circuit Judges.
11       ______________________________________
12
13       BIN LIN LI,
14                Petitioner,
15
16                      v.                                      09-0720-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                Henry Zhang, New York, New York.
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General; John S. Hogan, Senior
3                            Litigation Counsel; Michael C.
4                            Heyse, Trial Attorney, Office of
5                            Immigration Litigation, United
6                            States Department of Justice,
7                            Washington, D.C.
8

9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Bin Lin Li, a native and citizen of China, seeks review

14   of a February 12, 2009 order of the BIA affirming the August

15   29, 2007 decision of Immigration Judge (“IJ”) Jeffrey L.

16   Romig, which denied Lin’s application for asylum,

17   withholding of removal, and relief under the Convention

18   Against Torture (“CAT”).   In re Bin Lin Li, No. A 099 026

19   526 (B.I.A. Feb. 12, 2009), aff’g No. A 099 026 526 (Immig.

20   Ct. N.Y. City Aug. 29, 2007).       We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23         This Court reviews the agency’s factual findings

24   under the substantial evidence standard.       8 U.S.C.

25   § 1252(b)(4)(B); see also Manzur v. DHS, 494 F.3d 281, 289

26   (2d Cir. 2007).   The Court reviews de novo questions of law



                                     2
1    and the application of law to undisputed fact.    See

2    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

3        The agency did not err in denying Li’s application for

4    asylum, withholding of removal, and CAT relief.    Li waived

5    her claim for CAT relief by failing to adequately argue that

6    claim in her brief.   See Yueqing Zhang v. Gonzales, 426 F.3d

7    540, 541 n.1, 545 n.7 (2d Cir. 2005) (finding that issues

8    not sufficiently argued in the briefs are considered waived

9    and normally will not be addressed on appeal in the absence

10   of manifest injustice).

11       As to the agency findings Li does challenge, each was

12   proper. Contrary to Li’s argument, the agency considered

13   each piece of evidence Li submitted and reasonably concluded

14   that she failed to establish either past persecution or a

15   well-founded fear of future persecution.   See Xiao Ji Chen

16   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

17   (citing Asociacion de Compositores y Editores de Musica

18   LatinoAmericana v. Copyright Royalty Tribunal, 854 F.2d 10,

19   13 (2d Cir.1988) (“[W]e must review a challenge to the

20   Tribunal’s evidentiary rulings with some deference, for the

21   type of proof that will be acceptable and the weight it

22   should receive lie largely in the discretion of the

23   [Tribunal].”)).


                                   3
1        Furthermore, the agency adequately considered Li’s past

2    harm in the aggregate.   See Poradisova v. Gonzales, 420 F.3d

3    70, 79-80 (2d Cir. 2005).   The only events Li testified to

4    concerning her past persecution were her escape from the

5    police after distributing Falun Gong flyers and several

6    visits to her home by Chinese authorities.   The BIA

7    addressed both events in its decision, reasonably finding

8    that Li “was never arrested or detained” for handing out the

9    flyers and that “[t]he several home visits by local

10   officials . . . [did] not rise to the level of persecution.”

11   See Gui Ci Pan v. U.S. Attorney General, 449 F.3d 408, 412-

12   13 (2d Cir. 2006) (unfulfilled threats alone do not

13   constitute past persecution).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot. Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34(b).

22

23                               FOR THE COURT:
24                               Catherine O’Hagan Wolfe, Clerk
25
26                               By:___________________________


                                     4